     Case 2:20-cv-00834-TLN-JDP Document 27 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE KENNETH STUCKEY,                            Case No. 2:20-cv-00834-TLN-JDP (PC)
12                      Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                        MOTION TO OPT OUT OF EARLY
13              v.                                      SETTLEMENT CONFERENCE AND
                                                        LIFTING THE STAY
14    W.A. DOBIE, et al.1,
                                                        ECF No. 26
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under the Americans with Disabilities Act. On March 24, 2021, defendants filed a motion to opt

19   out of the court’s alternative dispute resolution program. ECF No. 26.

20          Good cause appearing, it is hereby ORDERED that:

21          1. Defendants’ motion, ECF No. 26, is granted.

22          2. The April 22, 2021 settlement conference set in this case before Magistrate Judge

23   Kendall J. Newman is vacated.

24          3. The stay entered February 22, 2021 is lifted.

25

26
            1
              This action proceeds on the first amended complaint’s First Amendment retaliation
     claims against defendants Dobie, Pinhiero, and Roy and Eighth Amendment claims against
27   defendants Pinhiero and Roy. ECF Nos. 12 & 15. Accordingly, the Clerk of the Court is directed
     to amend the case name to Stuckey v. Dobie, et al., 2:20-cv-00834-TLN-JDP.
28
                                                       1
     Case 2:20-cv-00834-TLN-JDP Document 27 Filed 03/29/21 Page 2 of 2


 1            4. Any motion to revoke plaintiff’s in forma pauperis status shall be filed within twenty-

 2   one days of the date of this order.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      March 26, 2021
 6                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
